ON APPLICATION POR REHEARING.
In this case defendant and appellant contends that this court erred in granting to the plaintiff Rosa Laurent compensation until her death or remarriage, and that her compensation should have been fixed weekly for 300 weeks as decided by the Supreme Court in the case of Bass vs. Weber-King Mfg. Co., Inc., 168 La. 651, 123 So. 112, and the plaintiff and appellee in a petition to the court likewise prays that this change be made.
The court has furthermore come to the conclusion that the former opinion is in error in that respect and that the compensation of the plaintiff should have been fixed for a limited time, and that in this instance it should be for three hundred weeks.
It is therefore ordered and decreed that the previous decree of this court awarding plaintiff Rosa Laurent compensation weekly until her death or remarriage is avoided and set aside and it is now ordered as requested by both sides that her compensation be fixed at $4.87% per week counting from September 6, 1927, the first payment of which was due on September 13, 1927, and to continue weekly thereafter for a period of three hundred weeks with legal interest on each weekly amount until paid. And that she recover the further sum of $163.50 on account of medical fees and burial expenses. Defendant and appellant to pay the costs of both courts.
As thus amended the rehearing is refused.